UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT


                                        No. 98-60575


ROBERT W. JONES,

                Plaintiff-Appellant,

versus

TRUE TEMPER SPORTS, Also Known as Emhart Industries, Inc.,
     Also Known as Black & Decker Corporation,

                Defendant-Appellee.


                         Appeal from the United States District Court
                           for the Northern District of Mississippi
                                       (1:97-135-D-D)


                                        August 9, 1999

Before EMILIO M. GARZA and PARKER, Circuit Judges, and Cobb,* District Judge.

PER CURIAM.**

      We affirm for substantially the reasons stated by the district court in its July 22,
1998 Memorandum Opinion.

         AFFIRMED.




         *District Judge of the Eastern District of Texas, sitting by designation.

        **Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set
forth in Fifth Circuit Rule 47.5.4.